THREADGILL, Acting Chief Judge.
Mark A. Mattice appeals the summary denial of his motion to correct sentence in which he alleged his sentence was erroneously run consecutive to the sentence he received in case number 96-1625. It is clear from the record that the parties and the court below agreed that the sentence Mattice received in the instant case, lower court case number 97-2017, would run concurrent to the sentence he received in case number 96-1625. We therefore reverse the trial court and remand this case. See Barber v. State, 590 So.2d 527 (Fla. 2d DCA 1991). On remand, the trial court shall resentence Mattice in the instant case to a sentence of one year and one day in prison, with credit for time served, to run concurrent to his sentence in ease number 96-1625.
Reversed and remanded.
BLUE and DAVIS, JJ., Concur.